Order, Supreme Court, New York County (Walter Schackman, J.), entered May 5, 1994, which, inter alia, granted plaintiff’s motion for pendente lite relief to the extent of directing defendant to pay $1,500 per week in temporary maintenance and $500 per week in interim child support, unanimously affirmed, without costs.
"In determining the amount of a temporary award, the court must arrive at an accommodation between the reasonable needs of the spouse making the application and the financial ability of the other spouse to provide for those needs.” (Hill v Hill, 121 AD2d 270, 271.) In this case, defendant’s argument that he is financially unable to pay the amounts awarded is unpersuasive. Further, "the most effective method of resolving any claimed inequities regarding awards of pendente lite relief is a prompt and speedy trial where the facts may be examined in greater detail and a more accurate appraisal of the parties’ situation may be obtained” (Kaplan v Kaplan, 192 AD2d 343).
We have considered defendant’s remaining contentions and find them meritless. Concur—Sullivan, J. P., Ross, Asch and Rubin, JJ.